DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the arteriotomy" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the claim recites “an arteriotomy is closed” in line 9.  The claim previously recites “the arteriotomy” in line 6.  It is unclear whether the arteriotomy that is closed in line 9 is the same arteriotomy referred to in line 6 or to a different and separate arteriotomy, therefore rendering the claim indefinite.
Claims 13-16 are indefinite by virtue of their dependency on indefinite base claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0165445 A1 to Buckman et al. (hereinafter “Buckman”).
Regarding claim 1, Buckman discloses (see abstract; Fig. 18; and [0092]-[0094]) an arteriotomy closure device (as shown in Fig. 18), comprising: a housing (volume of space within outer dam 132 and scrim 186) defining a suction chamber (see Fig. 18 and [0092]-[0093]); and an anvil (inner dam 152) disposed within the suction chamber (see Fig. 18 and [0092]-[0094]). 
Buckman further discloses (claim 2) wherein the suction chamber is in fluid communication with a fluid displacement member ("vacuum generation device", [0094]) configured to induce a negative gauge pressure within the suction chamber (see Fig. 18 and [0092]-[0094]); (claim 3) wherein the housing comprises a distal sealing surface (distal surface of outer dam 132 which contacts skin) configured to form an airtight seal against a patient's skin (see [0092]-[0094]); (claim 5) wherein the closure device comprises a channel ("delivery channel, [0094]) fully capable of receiving a portion of an introducer sheath while maintaining a negative gauge pressure within the suction chamber (see Fig. 18 and [0092]-[0094]; fully capable of receiving any structure through the delivery channel, such as a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art); (claim 6) a flange (184) extending from the housing and fully capable of abutting tissue adjacent an arteriotomy site (see Fig. 18 and [0092]-[0094]; fully capable of abutting tissue over an arteriotomy: note also that this is an intended use recitation and does not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art); (claim 7) a suction retention member (182) in fluid communication with the suction chamber and configured to selectively retain a negative gauge pressure within the suction chamber (see Fig. 18 and [0092]-[0094]); (claim 8) wherein in the anvil extends distally into the suction chamber (as shown in Fig. 18) and is fully capable of abutting tissue over an arteriotomy when negative gauge pressure is induced in the suction chamber (see Fig. 18 and [0092]-[0094]; fully capable of abutting tissue over an arteriotomy: note also that this is an intended use recitation and does not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate claim 9) wherein the anvil comprises a distal surface (distal surface of inner dam 152) capable of applying pressure to a patient's skin, subcutaneous tissue, and artery proximally against the distal surface when negative gauge pressure is induced in the suction chamber (see Fig. 18 and [0092]-[0094]); (claim 10) wherein the distal surface of the anvil is recessed within the housing from a distal sealing surface of the housing (as shown in Fig. 18, the distal surface of inner dam 152 is closer to the base of the strap than the distal surface of outer dam 132, therefore the distal surface of inner dam 152 is recessed within the space defined by the outer dam 132); and (claim 11) a securement band (166) capable of securing the housing to a limb of a patient such that the suction chamber is positioned adjacent to the radial artery (fully capable of secured to a patient's limb so that it is positioned adjacent the radial artery: note also that this is an intended use recitation and does not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art).

Regarding claim 12, Buckman discloses (see abstract; Fig. 18; and [0092]-[0094]) a method for achieving hemostasis at an access site of an artery (see [0092]-[0094]), comprising: providing an arteriotomy closure device (as shown in Fig. 18), comprising: a housing (volume of space within outer dam 132 and scrim 186) defining a suction chamber (see Fig. 18 and [0092]-[0093]); and an anvil (inner dam 152) disposed within the suction chamber (see Fig. 18 and [0092]-[0094]); securing the arteriotomy closure device to a patient such that the suction chamber is positioned adjacent to the arteriotomy (see [0092]-[0094]); and inducing a negative gauge pressure within the suction chamber (see [0092]-[0094]); 
Buckman further discloses (claim 16) wherein securing the arteriotomy closure device to a limb of the patient comprises coupling the securement band to a hook of the arteriotomy closure device (see Fig. 18 and [0092]-[0094]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckman in view of US 5,423,852 to Daneshvar (hereinafter “Daneshvar”).
Buckman discloses the invention substantially as claimed as discussed above, however with respect to claim 4, Buckman fails to specifically disclose at least one window configured to permit a user to visualize a skin puncture site during placement of the arteriotomy closure device.  Daneshvar discloses, in the same field of endeavor, a device for closing an arteriotomy (see abstract), wherein the device comprises a transparent plastic area over the wound (which would permit a user to visualize a skin puncture site during placement of the arteriotomy closure device) for the purpose of giving the chance to watch for bleeding (see Col. 6, lines 9-11).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Buckman's device with a transparent area over the wound, as taught by Daneshvar, in order to give the user a chance to watch for bleeding.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckman in view of US 2017/0086855 A1 to Wada et al. (hereinafter “Wada”).
Buckman discloses the invention substantially as claimed as discussed above, however with respect to claim 14, Buckman fails to specifically disclose withdrawing an introducer sheath from the artery prior to inducing a negative gauge pressure within the suction chamber.  However, as taught by Wada, after an introducer sheath is removed from the body through a puncture site for a medical procedure, the bleeding needs to be stopped at the puncture site (see [0003]).  Buckman's method and device are suitable for stopping bleeding (see abstract).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of applying a known technique to a known method/device ready for improvement to yield predictable results (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), to use Buckman's method to stop bleeding in an instance after the use of an introducer sheath is removed from a puncture site, since Buckman's method is suitable for inducing hemostasis which is necessary following removal of the introducer sheath, as taught by Wada.

Claims 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckman in view of US 2004/0176788 A1 to Opolski (hereinafter “Opolski”).
Buckman discloses the invention substantially as claimed as discussed above, however, with respect to claim 13, Buckman does not specifically disclose wherein inducing the negative gauge pressure within the suction chamber comprises proximally displacing a syringe plunger.  Rather, Buckman discloses inducing the negative gauge pressure comprises using a bulb or another type of vacuum pump (see [0094]).  Opolski discloses that various known types of vacuum sources includes bulbs or syringes (syringes are known in the art to comprise a barrel and plunger, where the vacuum is created by proximally displacing the plunger within the barrel) (see [0010]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a vacuum source for Buckman’s device, by substituting the bulb for a syringe which comprises a barrel and a plunger, and would have predictably led to a suitable vacuum source which was a known alternative in the art.

Regarding claim 17, Buckman discloses (see abstract; Fig. 18; and [0092]-[0094]) a system to provide hemostasis at an access site of an artery (see [0092]-[0094]), comprising: an arteriotomy closure device (as shown in Fig. 18), comprising: a housing (area within outer dam 132) defining a suction chamber (see Fig. 18 and [0092]-[0093]); and an anvil (inner dam 152) disposed within the suction chamber (see Fig. 18 and [0092]-[0094]); and a suction force generating member ("vacuum generation device", [0094]).
Buckman further discloses (claim 18) wherein the arteriotomy closure device further comprises a securement band (166) (see Fig. 18 and [0094]); (claim 19) a tubing (180) that fluidly interconnects the housing and the suction force generating member (see Fig. 18 and [0092]-[0094]); and (claim 20) a suction force retention member (182) in communication with the suction chamber, the tubing, and the suction force generating member (see Fig. 18 and [0094]).
With respect to claim 17, Buckman fails to specifically disclose wherein the suction force generating member comprises a barrel and a plunger.  Rather, Buckman discloses that the vacuum generation device can be a bulb or another type of vacuum pump (see [0094]).  Opolski discloses that various known types of vacuum sources includes bulbs or syringes (syringes are known in the art to comprise a barrel and plunger) (see [0010]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a vacuum source for Buckman’s .

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the step of withdrawing an introducer sheath from the artery following inducing a negative gauge pressure within the suction chamber that is placed adjacent an arteriotomy (such that the introducer sheath is withdrawn when the device is in place over the arteriotomy).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771